Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The term “full-body” found in e.g. independent claims 8, 20, 31 and their dependent claims is interpreted in light of the instant specification. The instant specification at [0011] states “The full-body surface may correspond to at least 80% of a living animal skin surface” and [0082] states “’Full-body surface refers to coverage that generally assesses physiological parameters over the majority of the body. Practically, it does not mean that every individual location of the body surface is monitored, but rather that the biologically interactive devices are spaced and distributed over the body to provide useful whole-body information.”
The term “interfacing” found in e.g. independent claim 36 and its dependent claims is interpreted in light of the instant specification. Instant specification at [0014] states “The medical device is compatible with interfacing with skin from a range of platforms. For example, the plurality of biologically interactive devices may be directly or 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tim Xia on 3/8/2021.

The application has been amended as follows: 
In claim 31, line 8, after “receiver”, add --;--.
In claim 31, line 9, after “wherein”, add --the--.

Reasons for Allowance
Claims 8-10, 20-21, 31-32, 36-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are:

Rogers (US 20130041235 A1; cited in IDS; issued as US 10441185) teaches conformal sensors on body surface (Abstract; Fig. 97) in which various data are measured including temperature and pressure with a spatial monitoring over a region is referred to as mapping, the mapping can further be measured over time ([0034]). Impedance measurements are used to measure hydration levels to obtain large area hydration mapping ([0612]; [0630] “8x8 hydration mapping sensor is used to obtain the hydration levels over a relatively large skin surface area”; claim 81). The sensors can have large area conformal contact greater than 1000 mm2 ([0256]). Note that in context, “large area” is not equivalent to “full-body”.
Schuler (US 20130317367 A1) teaches wireless body surface mounted sensors (Abstract; Fig. 4; Fig. 6C; Fig. 6E; Fig. 13A-14B; [0030]; [0123]) in which sensor data is measured and the data is displayed in a map form (Fig. 15B-Fig. 16). The system is able to measure systematically the whole body (Fig. 6E; Fig. 13A-14B; [0030]), e.g. whole body blood volume ([0161]). Data is stored with time stamps so that the data can be mapped over time ([0151]) in graph form (Fig. 14C; [0228]). Schuler further teaches that RFID is used to identify wireless sensors ([0127]) and that power can be harvested using kinetic energy of the motion of the body ([0126]). Schuler, while teaching a spatial map (Fig. 15B-16) does not teach a spatio-temporal map.

Regarding claim 8 and its dependent claims, the prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 8 when taken as a whole, comprising, in addition to the other recited claim elements, wherein the wireless controller is configured to acquire a continuous data stream from said medical device and generate a spatio-temporal map of one or more physiological parameters detected by the sensors and wherein the spatio-temporal map has a map area that corresponds to a full-body surface. Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Regarding claim 20 and its dependent claims, the prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 20 when taken as a whole, comprising, in addition to the other recited claim elements, a magnetic inductive loop antenna configured to wirelessly interface with an external reader antenna, wherein the external reader antenna is embedded in an external reader antenna substrate. Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Regarding claim 31 and its dependent claims, the prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 31 when taken as a whole, comprising, in addition to the other recited claim elements, wherein the medical device is adapted for full-body spatio-temporal mapping of the physiological parameter over a skin surface area and wherein a number of individual biologically interactive devices are selected and spatially positioned so as to achieve an average physiological parameter spatial resolution at least as good as 5 cm over a monitored surface area. Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Regarding claim 36 and its dependent claims, the prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 36 when taken as a whole, comprising, in addition to the other recited claim elements, periodically repeating the interfacing step to generate a spatio-temporal distribution map of the detected physiological parameter. Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Additional note is made of the written opinion of the PCT search report for PCT/US2018/015389 which corresponds to the instant application, this search report and written opinion was included in the application file and listed in the IDS. The PCT written opinion states:
on p. 8 “Regarding claim 8, the prior art of record, individually or in combination, does not teach or fairly suggest the medical device of claim 7, wherein the spatio-temporal map has a map area that corresponds to a full-body surface”; note that this corresponds to instant claim 8;

on p. 8 “Regarding claim 31, the prior art of record, individually or in combination, does not teach or fairly suggest the medical device of claim 29, wherein a number of individual biologically interactive devices are selected and spatially positioned so as to achieve an average physiological parameter spatial resolution at least as good as 5 cm over a monitored surface area.”; note that this corresponds to instant claim 31;
on p. 9 “Regarding claim 36, the prior art of record, individually or in combination, does not teach or fairly suggest the method of claim 35, further comprising the step of periodically repeating the interfacing step to generate a spatio-temporal distribution map of the detected physiological parameter.”; note that this corresponds to instant claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792